L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004



                                     December 18, 2019


BY EMAIL AND ECF
The Honorable Katherine Polk Failla
                                                          MEMO ENDORSED
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007
Failla NYSDChambers@nysd.uscourts.gov

       RE:    United States v. Dony Paulino, 16-cr-44 (KPF)

Dear Judge Failla:

       I am writing to request respectfully a temporary modification of Dony Paulino’s bail
conditions.

        Mr. Paulino proposes to drive with his wife and children to Worchester,
Massachusetts, where they would stay with Mr. Paulino’s younger brother for Christmas .
Mr. Paulino would leave on December 23 and return on December 26, 2019. He has
provided me with his brother’s address and telephone number, and I will provide it to
Pretrial Services. I have been in touch with AUSA Max Nicholas, Pretrial Services (PTS) in
this District and in the District of New Jersey where Mr. Paulino is supervised. They
consent to this request.

       Thank you for your consideration.

                                            Sincerely,

                                            Jill R. Shellow


cc:    AUSA Max Nicholas (by ECF and email)
       Bernisa Mejia, SDNY PTS
       David Hernandez, DNJ PTS



Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
Application GRANTED.

Dated:    December 18, 2019    SO ORDERED.
          New York, New York



                               HON. KATHERINE POLK FAILLA
                               UNITED STATES DISTRICT JUDGE
